DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (“Flux-driven Josephson parametric amplifier”, cited by the applicant)
Regarding claims 1 & 3, Yamamoto discloses an amplifier (Josephson parametric amplifier), comprising:
a resonant circuit (a superconducting coplanar-waveguide resonator terminated by a dc superconducting quantum interference device SQUID), having a resonant frequency (resonant frequency f0, p.1, right col, par.1, line 1);
a pump input (marked as ‘pump’ in Fig. 1(a) and (c) above);
a signal input (marked as ‘signal in’ Fig. 1(a) and as ‘in’ in Fig. 1(c) above); and
a signal output (marked as ‘signal out’ in Fig. 1(a) and ‘out’ in Fig. 1(c) above),
the resonant circuit comprising a Josephson junction (the two x marked sections of the SQUID as shown in Fig. 1(a) are Josephson Junctions, p.2, left col, par.2, line 8) connected to the pump input (is connected to port 1 of JPA), and per claim 3, the resonant circuit is a resonant transmission-line circuit (see Fig. 1(a) of Yamamoto above).

    PNG
    media_image1.png
    548
    483
    media_image1.png
    Greyscale

Fig. 1 of Yamamoto reproduced for ease of reference.
p.2, left col, par.2, lines 1-2, where normal conductor Al is sandwiched between two super conducting Nb plates, see Fig. 1(a) of Nakada et al. “Improved Critical-Current-Density Uniformity by Using Anodization”, IEEE TRANSACTIONS ON APPLIED SUPERCONDUCTIVITY, VOL. 13, NO. 2, JUNE 2003) having two superconducting terminals (counter-electrode (C.E.) and base-electrode (B.E.), see Fig. 1(b) of ibid).
Yamamoto, also teaches that the Josephson junction is configured to adjust the resonant frequency of the resonant circuit based on a signal received at the pump input (In the flux-driven parametric amplifier (Fig. 1(a)), the transmission-line resonator defined by its coupling capacitance Cc and a dc SQUID termination. The magnetic flux  penetrating the SQUID loop changes the boundary condition of the resonator at the p.1, left col, par.3, line 1- right col, par.1, line 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 2 are rejected under 35 U.S.C. 103 as being unpatentable over Räisänen (“Development of a lumped element Josephson parametric amplifier for frequencies below 1 GHz”, Master’s thesis, Alto University, Espoo, Finland, 2015) in view of Yamamoto et al. 
Regarding claims 1 & 2, Räisänen (A Josephson parametric amplifier (JPA), §3.1, Fig. 3.1) disclose an amplifier, comprising:

    PNG
    media_image2.png
    440
    820
    media_image2.png
    Greyscale

Fig. 3.5 of Räisänen reproduced for ease of reference.
a resonant circuit (LS, LJ, CS forms the resonant circuit), having a resonant frequency (fr given by eqn. 2.17);
a pump input (the pump field, Pin is the pump power, p. 12, line 2, see Fig. 3.6 for the measurement setup where pump and probe signal are fed at the same port through a directional coupler);
a signal input (a probe signal from VNA, see Fig. 3.6); and per claim 2 the pump input is the same input as the signal input.
a signal output (parametric amplifier operate in reflection mode, i.e. input probe signal reflects from the amplifier at a different phase and is received as an output at the same port, i.e. port 1 of the JPA in Fig. 3.6 where the output is taken from the direct port of the output coupler and the input and pump signal is fed through the coupled port of the output coupler),
the resonant circuit comprising a Josephson junction (LJ) connected to the pump input (is connected to port 1 of JPA),

Räisänen, however, is not explicit about the Josephson junction being configured to adjust the resonant frequency of the resonant circuit based on a signal received at the pump input.
Yamamoto in similar field of endeavor of Josephson parametric amplifier, used a simple control mechanism of resonant frequency of the resonator based on the pump signal by using an adjustable DC flux bias for the Josephson junction. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have including an adjustable DC flux bias for the SQUIDs of Räisänen following the teaching of Yamamoto to configure to adjust the resonant frequency of the resonant circuit based on a signal received at the pump input. The added advantage of controlling gain over a broader frequency range for such an industry well known method would have been considered an obvious addition to Räisänen Josephson parametric amplifier.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Shalom et al. (“Quantum oscillations of the critical current and high-field superconducting proximity in ballistic graphene”, Nature Phys 12, 318-322 (2016)).

    PNG
    media_image3.png
    148
    301
    media_image3.png
    Greyscale

Fig. 1a of Shalom reproduced for ease of reference
Regarding claim 7, Yamamoto discloses the claimed invention, and teaches Al as a normal conductor sandwiched between two super conducting Nb plates.
Shalom proved low contact resistance and large supercurrents with a mean free path of several micrometers by fabricating Josephson junction as Niobium–graphene–Niobium due to graphene’s unique electronic spectrum and the possibility to tune junction properties by gate voltage. 
  Therefore a person of ordinary skill in the art would find it obvious to exploit the benefits of a graphene-based Josephson junction compared to Aluminum based superconducting junction of Yamamoto following the teaching of Shalom and this approach has been apparent from MIT where Yamamoto’s work has been conducted (Lee et al., “Graphene-based Josephson junction microwave bolometer, published in Nature | Vol 586 | 1 October 2020, cited by the applicant and Wei, H., “Towards the Fabrication of Suspended Superconductor- Graphene-Superconductor Josephson Junctions”, MIT, June 2011). 
Allowable Subject Matter
Claims 4-6, 8-20 are objected to as being dependent upon a rejected base claim 3, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 is allowable since the closest prior arts of record don’t teach explicitly the Josephson junction has a control terminal for adjusting a series inductance of the Josephson junction wherein the control terminal being connected to the pump input. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843